Citation Nr: 0943562	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on 
unemployability, due to service-connected disabilities 
(TDIU), prior to February 20, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO, among other 
things, denied a TDIU for the period from March 11, 1991 to 
February 20, 1996.

In February 2009, the Board remanded the claim.  One of the 
Board's remand instructions was for the RO to provide a 
previously scheduled decision review telephone conference as 
requested by the Veteran's attorney in a November 2005 
written statement, or to explain why one would not be 
conducted.  In its June 2009 supplemental statement of the 
case (SSOC), the RO explained why the conference had been 
deemed unnecessary and not held.  The RO thus substantially 
complied with the Board's remand instructions.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where there 
was substantial compliance with Board's remand instructions).  
See also Chest v. Peake, No. 2007-7303, 2008 WL 2796362 (Fed. 
Cir. unpublished disposition) ("substantial" compliance, 
rather than "complete" or "absolute" compliance is the 
correct legal standard to be employed when determining 
whether remand instructions were complied with). 


FINDINGS OF FACT

1.  In January 1992 and September 1992 decisions, the RO 
denied the Veteran's formal claims for TDIU.  The Veteran was 
notified of these decisions and did not appeal.

2.  The March 11, 1991 and May 10, 1991 documents alleged to 
be informal claims were before the RO at the time of the 
January and September 1992 denials of the Veteran's formal 
claims for TDIU.

3.  The September 15, 1992 written statement from the 
Veteran's VA clinical psychologist, associated with the 
claims file in August 1993, did not constitute an informal or 
implied claim for TDIU; in any event any informal claim for a 
TDIU was implicitly denied in the RO's subsequent denials of 
claims for increased ratings for PTSD.


CONCLUSIONS OF LAW

1.  The January and September 1992 decisions that denied the 
claims for TDIU are final.  38 U.S.C.A. § 7105(c) (West 
2002); 3.104(a), 20.302(a), 20.1103 (2009).

2.  A TDIU prior to February 20, 1996 is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23, 353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a post-rating March 2006 letter, the RO told the Veteran 
of the evidence needed to substantiate his claim for a TDIU.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March 2006 letter complied with this requirement.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in a June 2009 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

While the March 2006 letter indicated how to establish 
entitlement to an increased rating, it did not provide notice 
of how VA determines a disability rating and effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See 38 C.F.R. § 19.9(a)(1) 
(remand required only when further action "is essential for 
a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) 
(West 2002) (Court must take due account of the rule of 
prejudicial error); Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative).  As the claim is being denied, no new 
disability rating date is being assigned, rendering the lack 
of notice regarding how VA establishes disability ratings 
moot.  Moreover, while the issue of the proper effective date 
for the Veteran's TDIU is relevant to the disposition of this 
appeal, the Veteran's attorney has submitted extensive 
arguments as to why the Veteran should be granted a TDIU 
during the applicable period, reflecting an awareness of the 
requirements for establishing a TDIU during this period.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the relevant post-service 
records, including those specifically alleged to provide a 
basis for the TDIU during the applicable period.
 
For the reasons set forth above, the Board finds that VA has 
either complied with the VCAA's notification and assistance 
requirements or that any noncompliance did not prejudice the 
Veteran.  The claim for a TDIU prior to February 20, 1996 is 
thus ready to be considered on the merits.


Analysis

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran. 38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be ratable at 60 percent or more; 
and if there are two or more disabilities, at least one 
disability must be ratable at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is 
VA's policy to grant TDIU in all cases where service 
connected disability causes unemployability regardless of the 
percentage evaluations. 38 C.F.R. § 4.16(b).

In this case, the Veteran filed a claim for a TDIU in August 
2004.  However, at the time he filed this claim, the Veteran 
had been granted a schedular 100 percent rating for 
posttraumatic stress disorder (PTSD) from February 20, 1996.  
TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than 
total, or 100 percent. 38 C.F.R. § 4.16(a).  TDIU is 
considered a lesser benefit than the 100 percent rating, and 
the grant of a 100 percent rating renders moot the issue of 
entitlement to TDIU for the period when the 100 percent 
rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 
(1999).  Thus, the Veteran's claim for a TDIU need only be 
addressed prior to February 20, 1996.

In this regard, the Board notes that, this claim is 
essentially a claim for an effective date earlier than 
February 20, 1996 for a TDIU, and has sometimes been 
characterized as such in the submissions of the Veteran's 
attorney and in the RO's decisions.  However, to the extent 
that this claim is one for an earlier effective date for a 
TDIU, such a claim must be denied as a matter of law because 
it was not initiated with an appeal of a decision assigning 
an effective date.  Rather, it is a freestanding claim for an 
earlier effective date, and such a claim is not legally 
permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

As to the claim that the Veteran is otherwise entitled to a 
TDIU prior to February 20, 1996, his attorney argues that he 
is entitled to a TDIU prior to this date based on three 
documents, a March 11, 1991 VA psychiatric intake and 
assessment, a May 10, 1991 VA examination report, and a 
September 15, 1992 letter from a VA clinical psychologist.  
This argument is based on the contention that these documents 
constituted evidence of unemployability sufficient to warrant 
a TDIU and  that they constituted informal claims for TDIU.

In order to address these arguments it is necessary to review 
the relevant law regarding effective dates and claims as they 
apply to TDIU.

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of 
effective dates for increased evaluations is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefrom. 38 U.S.C.A. § 5110(a).  Specifically as to claims 
for increase, the statute provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date. 38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. Specifically as to 
claims for increase, 38 C.F.R. § 3.400 provides that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable." If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).

In addition, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a Veteran or his representative, may 
be considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must 
take. All that is required is that the communication 
indicates an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

In addition, a report of examination or hospitalization which 
meets the requirements of this section will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement. Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or the uniformed services will be 
accepted as an informal claim for benefits. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157.

Based on the above regulations, once a Veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
on individual unemployability.  Roberson v. Principi, 251 
F.3d 1378 (2001).

The Veteran's attorney argues that the above-noted documents 
were informal claims for TDIU which were not adjudicated by 
the RO and remained pending, and that the evidence indicates 
that these claims should have been granted, warranting a TDIU 
prior to February 20, 1996.

When a claim is made but is not adjudicated by VA, it remains 
pending until there is either recognition of the substance of 
the claim in a decision by the RO from which the claimant 
could deduce that the claim was adjudicated.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 243 (2007).  See also 38 C.F.R. 
§ 3.160 (2009) (defining "pending claim" as "[a]n 
application, formal or informal, which has not been finally 
adjudicated").  However, even where there is no adjudication 
and a claim remains pending, the subsequent denial of the 
same claim ends this pending status, and prevents the Veteran 
from arguing the merits of the previously pending claim on 
direct appeal of an even later denial of the same claim.  See 
Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008); Juarez v. 
Peake, 21 Vet. App. 537, 541 (2008).

In this case, two of the documents cited by the Veteran's 
attorney, the March 1991 psychiatric intake and assessment 
and the May 1991 VA examination report, were before the RO at 
the time of the January and September 1992 denials of claims 
for TDIU.

In January 1992, the RO denied the Veteran's August 1991 
formal claim for a TDIU.  The RO noted that the severity of 
the Veteran's service-connected left first toe injury 
residuals and PTSD limited his employment opportunities, but 
found that these disabilities were not of sufficient severity 
to prevent him from engaging in all forms of substantially 
gainful employment.  The May 1991 VA examination report was 
before the RO at the time of this decision.  The RO notified 
him of this decision in a February 2002 letter, and the 
Veteran did not appeal within the applicable one year time 
period.  See 38 C.F.R. § 20.302(a).  Rather, he filed a new 
claim for a TDIU in April 1992.  As correctly found by the RO 
in its June 2009 SSOC, the January 1992 decision thus became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103.

In September 1992, the RO denied the Veteran's formal April 
1992 claim for a TDIU.  In this decision, the RO increased 
the rating for the Veteran's PTSD from 30 to 50 percent, 
effective April 9, 1992, but denied the claim for a TDIU 
because, while the Veteran's service-connected disabilities 
presented an employment handicap, they were not considered 
severe enough to present substantially gainful employment or 
show total social and industrial inadaptability due solely to 
his service-connected PTSD.  The March 1991 VA psychiatric 
intake and assessment was before the RO at the time of the 
September 1992 decision.  The Veteran was notified of this 
decision in a September 1992 letter, and did not appeal.  As 
correctly found by the RO in its June 2009 SSOC, this 
decision thus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103.

Therefore, even if the March and May 1991 documents were 
informal claims for a TDIU under the applicable regulations 
as interpreted in Roberson, these informal claims were 
finally decided in the January and September 1992 decisions 
which explicitly decided that the Veteran was not entitled to 
a TDIU based on evidence which included the March and May 
1991 documents.  The appropriate time for the Veteran to 
challenge any findings with regard to the alleged March and 
May 1991 documents was by disagreeing with the September 1992 
denials of TDIU.  See Juarez v. Peake, 21 Vet. App. at 541 
(The appellant could have appealed the prior final RO 
decision on the issue he contested on appeal of a later 
decision; however, he did not do so and was required to 
challenge the prior final decision via a claim of clear and 
unmistakable error (CUE) in that decision).  Here, while the 
Veteran's attorney has generally alleged that the Veteran was 
entitled to a TDIU from March 1991, he did not specifically 
make a claim of CUE in either the January 1992 or September 
1992 decisions.

The only document dated and received in evidence after the 
September 1992 most recent prior final denial of the claim 
for a TDIU (which was decided on September 10, 1992), was the 
September 15, 1992 letter from a VA clinical psychologist.  
In that letter, the psychologist indicated that the Veteran 
was being seen for his service-connected disability with a 
combination of counseling and medication, his course of 
treatment having started in April 1991.  The psychologist 
noted that the Veteran had been diagnosed with PTSD and 
depression, that he was currently making progress in handling 
this disorder, and that treatment would continue for the 
foreseeable future.  The psychologist added that the Veteran 
was more stable than he had been, was attending school, and 
was emotionally calmer than he had been in the past.  The 
psychologist added, "He is no longer able to work secondary 
to a foot injury suffered in Vietnam and exacerbated during 
his working tour with the post office."

The Board finds, as did the RO, that this document does not 
constitute an informal claim for a TDIU under any potentially 
applicable statute or regulation.  This document is not a 
report of examination or hospitalization under 38 C.F.R. 
§ 3.157.  38 C.F.R. § 3.157(b)(1) specifically refers to 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  The letter from the VA 
psychologist does not fall within any of these terms.  In 
contrast, 38 C.F.R. § 3.157(b)(2) refers more generally to 
evidence from a private physician or layman.  By referring 
more generally to evidence form a private physician while 
specifically identifying the type of VA records that fall 
within its ambit, VA indicated a more restrictive criteria in 
finding a document to be an informal claim pursuant to 
38 C.F.R. § 3.157(b), criteria which the September 15, 1992 
letter does not meet.

Nor does this letter qualify as an informal claim for a TDIU 
under 38 C.F.R. § 3.155 or Roberson.  Roberson requires that 
the Veteran submit evidence of a medical disability and makes 
a claim for the highest rating possible, and additionally 
submits evidence of unemployability.  Implicit in this rule 
is that the evidence submitted indicates that the Veteran's 
unemployability is due to the disability for which he is 
seeking a higher rating.  In this case, the VA clinical 
psychologist referred to the Veteran's psychiatric treatment 
but noted that he was unemployable due to his service-
connected foot disability.  The next four rating decision in 
the claims file are May 1993 and December 1994 denials of 
claims for service connection for hypertension and November 
1993 and May 1996 denials of claims for increased ratings for 
PTSD (as well as the May 1996 grant of a temporary total 
evaluation because of hospital treatment in excess of 21 days 
for the Veteran's PTSD).  Thus, as the evidence reflects that 
the Veteran was not seeking a higher rating in connection 
with his foot disability, the disability that the VA 
psychologist indicated in the September 15, 1992 had rendered 
him unemployable, the September 15, 1992 letter does not 
constitute an informal claim under 38 C.F.R. § 3.155 and 
Roberson.

Alternatively, even if the September 15, 1992 letter were an 
informal claim, this informal claim is not a pending claim 
that could serve as the basis for the grant of a TDIU because 
any such pending claim for a TDIU was "implicitly" or 
"deemed" denied in the RO's subsequent November 1993 and 
May 1996 denials of claims for increased ratings for PTSD.  
Where a Veteran files more than one claim with the RO at the 
same time, and the RO's decision acts on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, the appeal period begins to run and 
once it has expired, the RO's failure to address the implied 
claim is properly challenged via a CUE claim.  See Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005). Therefore, even 
assuming for purposes of argument that the February 15, 1992 
letter was an informal claim for a TDIU, the RO's subsequent 
denials of the claims for increased ratings for PTSD (which 
necessarily included a claim for a TDIU under Roberson as the 
Veteran submitted evidence of a medical disability, made 
claims for the highest possible ratings for PTSD, and 
submitted evidence of unemployability), the RO implicitly 
denied any pending claim for a TDIU.  See also Adams v. 
Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) ("The 'implicit 
denial' rule provides that, in certain circumstances, a claim 
for benefits will be deemed to have been denied, and thus 
finally adjudicated, even if [VA] did not expressly address 
that claim in its decision").

For the foregoing reasons, to the extent that this claim is 
not a freestanding claim for an earlier effective date for a 
TDIU, the claim must in any event be denied. Neither the 
March or May 1991 documents alleged to be informal claims for 
TDIU can serve as the basis for the grant of TDIU prior to 
February 20, 1996 because they were before the RO at the time 
of the January and September 1992 decisions, and the January 
and September 1992 decisions finally decided any pending 
claims for TDIU.  The Veteran did not appeal either of these 
decisions and any challenge to them must be via a CUE claim.  
Moreover, the September 15, 1992 letter from the VA 
psychiatrist does not meet the criteria of an informal claim 
under 38 C.F.R. §§ 3.155, 3.157 or Roberson and, even if it 
did, such an informal claim was implicitly denied by the RO's 
subsequent decisions denying claims for increased ratings for 
PTSD.  The claim for a TDIU prior to February 20, 1996 must 
therefore be denied.


ORDER

Entitlement to a TDIU prior to February 20, 1996 is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


